Citation Nr: 0321333	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  94-06 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for periodontal disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from July 1972 to December 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating decision by the Atlanta, 
Georgia, Regional Office of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim of 
entitlement to service connection for periodontal disease.  
In March 1994 the case was transferred to the custody of the 
Roanoke, Virginia, VA Regional Office (RO), which is now the 
agency of original jurisdiction.  In the course of the appeal 
the Board remanded the case to the RO for further evidentiary 
development in July 1998.  Following this development the 
case was returned to the Board.


REMAND

Pursuant to the authority of regulation 38 C.F.R. 
§ 19.9(a)(2) (2002) which was then in effect, the Board 
issued a development memorandum to its internal evidence 
development unit in August 2002 requesting that it obtain 
additional outstanding dental records pertinent to the 
veteran's claim.  The development memorandum also instructed 
that the necessary arrangements be made to schedule the 
veteran for a VA dental examination so as to determine his 
current dental diagnosis and to obtain a nexus opinion 
regarding his claimed disability and his period of military 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
The requested dental records and a report of an April 2003 VA 
dental examination with a nexus opinion were duly obtained 
and associated with the veteran's claims file.  

However, during the course of this appeal there was a 
significant change in the law which directly affects the 
current appeal.  In the recently decided case of Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit (hereinafter "the 
Court") determined that regulation 38 C.F.R. § 19.9(a)(2) 
was invalid because it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (i.e., the RO) for initial 
consideration of the evidence and without having to obtain 
the appellant's waiver, contrary to controlling statutes.  In 
this regard, we note that in June 2003 the veteran and his 
representative were issued correspondence informing the 
veteran of his right to waive first review by the RO of the 
evidence obtained by the Board and authorize the Board to 
adjudicate his claim.  The veteran was informed that he had 
60 days in which to sign the waiver and return it to the 
Board; thereafter we would assume that he did not want the 
Board to proceed with adjudication of the appeal and we would 
refer the claim to the RO.  The 60-day period has since 
lapsed without any response from the veteran in this regard.  
Therefore, the case should be remanded to the RO for 
development and adjudication in the first instance in 
compliance with the Court's decision in order to avoid 
committing a procedural error.

In our review of the veteran's claims file we also note that 
the veteran has not been provided with notice of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) with regard to what information and evidence is 
necessary to substantiate his claim, as well as which 
evidence VA would seek to provide and which evidence the 
claimant was to provide, pursuant to the notice requirements 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In light of this procedural defect, this case must 
be remanded to the RO prior to our rendering an appellate 
decision so that the RO can provide the veteran with notice 
of the provisions of the VCAA and, if necessary, develop the 
claim in a manner that complies with the VCAA and its 
implementing laws and regulations.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The Board cannot correct this deficiency 
at this time.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).

In view of the foregoing discussion and to ensure full 
compliance with the holding of the Court, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the 
evidence, if any, the veteran is 
expected to provide in support of the 
claim and the evidence, if any, that the 
RO will obtain for him.  Any notice 
given, or action taken thereafter by the 
RO, must comply with the holdings of 
Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).

2.  Upon completion of the above, the RO 
should thoroughly review the claims file 
and take all other proper measures to 
ensure full and complete compliance with 
the duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claim on 
appeal.  After obtaining any evidence 
identified by the veteran or allowing 
him an appropriate response period, the 
RO should then readjudicate the claim of 
entitlement to service connection for 
periodontal disease.

3.  If the claim is not resolved to the 
satisfaction of the veteran, a 
Supplemental Statement of the Case 
should be prepared and the appellant and 
his representative should be given a 
reasonable period of time for reply.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


